DREW, J.,
concurring.
11 With two concerns, I respectfully concur in this excellent opinion, which is amply supported by the record.
• Extracurricular Activities. Because the parties have had trouble agreeing on what day it is, or anything else, the record predicts that this discord will continue, unless the parenting coordinator mandates that the parties make all future decisions about extracurricular activities in good faith and without hidden agendas. Dr. Tuft’s superior financial position and history of manipulative behavior makes it foreseeable that he might seek to diminish Mrs. Tuft’s authority as domiciliary parent, and this must be avoided.
• Mrs. Tuft’s 2015 Income. A one-time (or rare) capital gain of $150,000 has the potential to distort the relative financial situation of the parties. Hopefully, this is not the case here. The parties will have opportunities to assess relative finances in the future, should conditions warrant.
Lastly, any delay in the rendering of this opinion is the total responsibility of the judge writing this concurrence,
I respectfully concur.